DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
An Examiner’s amendment is included in the instant Office Action.  After which, claims 1, 5 – 8, 11 – 13 and 16 - 17 have been presented for examination.  Claims 1, 5, 8, 11, 13 and 16 are currently amended.  Claims 2 – 4, 9 – 10 and 14 - 15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an telephonic interview with Attorney Michael Bartley on 09/08/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently Amended).  A system for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the system comprising:
	one or more servers;
	one or more client devices connected over a network to the one or more servers;
	server software executed on one or more servers, the server software comprising code to perform CAD geometry calculations including shape analysis and optimization of 3D graphics data, manage CAD editing workflow, manage user accounts and secure access, communicate with the one or more client devices, and manage documents and storage by grouping multiple files together into a compound document stored as a single file, the multiple files comprising data representations of CAD data including assemblies and parts, and separate non-CAD data files distinct from CAD data files, of a project encompassing the 3D CAD design;
	client software executed on the one or more client devices, the client software comprising code to render a user interface for displaying 3D CAD graphics for design and project management, interact with user input and output controls to manipulate a 3D CAD design, and communicate with the one or more servers;
	wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client software further comprises code to enable a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists; [[and]]
	wherein the client software further comprises code to display each of the multiple files stored in the single file compound document of the project as tabbed document panes within the user interface such that each of the multiple files has its own tab;
	wherein the server software further comprises code to share the 3D CAD design between multiple users simultaneously accessible through multiple client devices and allow simultaneous multi-user editing without locking or otherwise restricting user access to editing any aspects of the 3D CAD design; and
	wherein the server software further comprises code to notify each client device currently accessing the 3D CAD design which users are editing the design, and the client software further comprises code to display graphical indications of which users are accessing the project, which specific tab each user is viewing, any feature list items actively being viewed by each user, and any feature list items actively being edited by each user.

Claims 2-4 (Cancelled).

Claim 5 (Currently Amended). The system of claim [[3]]1, wherein the server software further comprises code which regenerates [[the]]a 3D CAD model upon receipt of any geometry changes to the 3D CAD design from a client device, and sends updated graphics data based on the regenerated 3D CAD model

Claim 8 (Currently Amended).  A method for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the method comprising:
	executing server software on one or more servers, the server software:
		performing CAD geometry calculations including shape analysis and optimization of 3D graphics data, 
		managing CAD editing workflow, 
		managing user accounts and secure access, 
		communicating with one or more client devices, [[and]] 
		managing documents and storage by grouping multiple files ,
		sharing the 3D CAD design between multiple users simultaneously accessible through multiple client devices and allowing simultaneous multi-user editing without locking or otherwise restricting user access to editing any aspects of the 3D CAD design, and
		notifying each client device currently accessing the 3D CAD design which users are editing the design;
	executing client software on the one or more client devices, the client software: 
		rendering a user interface displaying 3D CAD graphics for design and project management, 
		interacting with user input and output controls to manipulate a 3D CAD design, 
		communicating with the one or more servers, [[and]] 
		displaying each of the multiple files stored in the single file compound document of the project as tabbed document panes within the user interface such that each of the multiple files has its own tab, and
displaying graphical indications of which users are accessing the project, which specific tab each user is viewing, any feature list items actively being viewed by each user, and any feature list items actively being edited by each user; and
	wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client software further enables a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists.

Claims 9-10 (Cancelled).  

Claim 11 (Currently Amended). The method of claim [[9]]8, further comprising the server software regenerating [[the]]a 3D CAD model upon receipt of any geometry changes to the 3D CAD design from a client device, and sending updated graphics data based on the regenerated 3D CAD model

Claim 13 (Currently Amended).  A method for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the method comprising:
	a server computer system generating and transmitting to a client computer system a 3D CAD design;
	the server computer system storing components of the 3D CAD design, including one or more CAD data files including one or more parts and one or more assemblies, and one or more separate non-CAD data files distinct from the one or more CAD data files, as a single compound document file; [[and]]
	the client computer system receiving the 3D CAD design and displaying the received 3D CAD design in a user interface having tabbed document panes such that each file stored in the single compound document file of the 3D CAD design has its own tab;
the server computer system sharing the 3D CAD design between multiple users simultaneously accessible through multiple client computer systems and allowing simultaneous multi-user editing without locking or otherwise restricting user access to editing any aspects of the 3D CAD design;
	the server computer system notifying each client computer system accessing the 3D CAD design which users are editing the design;
	each client computer system displaying graphical indications within the user interface of which users are accessing the project, which specific tab each user is viewing, any feature list items actively being viewed by each user, and any feature list items actively being edited by each user; and
wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client computer system further enables a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists.

Claims 14-15 (Cancelled).

Claim 16 (Currently Amended). The method of claim 13[[4]], further comprising the server computer system regenerating [[the]]a 3D CAD model upon receipt of any geometry changes to the 3D CAD design from one of the client computer systems, and sending updated graphics data based on the regenerated 3D CAD model

Response to Double Patenting
Applicant filed a Terminal Disclaimer over US Patent 10437938 on 09/09/2021.  Therefore the Double Patenting rejection is withdrawn, and there are no more remaining Double Patenting rejections.

Response to Claim Objection 
Claim 3 is cancelled via Examiner’s amendment.  Therefore the claim 3 objection is moot.

Response to 103 Rejections
The Examiner’s amendment overcomes the 103 rejections.  Therefore the 103 rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record taken together or in combination with the prior art of record disclose the claim 1 (and similarly for claim 8 and 13) limitation “wherein the server software further comprises code to share the 3D CAD design between multiple users simultaneously accessible through multiple client devices and allow simultaneous multi-user editing without locking or otherwise restricting user access to editing any aspects of the 3D CAD design; and wherein the server software further comprises code to notify each client device currently accessing the 3D CAD design which users are editing the design, and the client software further comprises code to display graphical indications of which users are accessing the project, which specific tab each user is viewing, any feature list items actively being viewed by each user, and any feature list items actively being edited by each user”, in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art or record.  More specifically,

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129